Citation Nr: 0635585	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  03-28 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected postoperative scar residuals due to a 
history of a pilonidal cyst.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Kang, Counsel


INTRODUCTION

The veteran had active service from March 1954 to February 
1956.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, which granted service connection 
for postoperative residuals of pilonidal cyst and assigned an 
initial noncompensable evaluation, effective from May 19, 
1999, the date of the original claim.  The veteran filed a 
timely appeal of the initial evaluation assigned in the 
October 2001 RO decision and requested an increased rating.  
In an August 2003 rating decision, the RO assigned an 
increased rating of 10 percent, effective from the date of 
the original claim.

In June 2005, the Board remanded the veteran's increased 
rating claim for additional evidentiary development that was 
completed in July 2006.  The case was returned to the Board 
and the veteran now continues his appeal for a higher rating.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  Postoperative scar residuals of pilonidal cystectomy are 
manifested by an affected area measuring 15-centimeters by 5-
millimeters that is unstable but not subject to recurrent 
infection or drainage and does not result in functional 
limitation attributable to the scar.


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 10 
percent for residuals of a pilonidal cystectomy.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.118, Diagnostic Codes (DCs) 7800- 7805 (2002 and 2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

Upon the receipt of a substantially complete application for 
benefits, VA must notify the claimant of the information or 
evidence necessary to substantiate the claim, and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Once a service connection claim has been granted, 
however, and an initial disability rating and effective date 
have been assigned, section 5103(a) notice has served its 
purpose and is no longer required because the claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473, 
490-91 (2006).  Therefore, even if insufficient notice was 
provided in this case prior to the October 2001 award of 
service connection, any such error was nonprejudicial.  Id. 
at 493.  The veteran's service connection claim has been 
proven and the purpose underlying VA's duty to notify has 
been fulfilled.

The duty to assist has also been satisfied.  Service and VA 
medical records, as well as private treatment records are in 
the claims folder and were reviewed by both the RO and the 
Board in connection with the veteran's claim.  VA is not on 
notice of any evidence needed to decide the claim which has 
not been obtained.  In compliance with the requirements of 38 
U.S.C.A. §§ 5104 and 7105(d) and 38 C.F.R. § 3.103(b), the RO 
provided the veteran with the December 1999, October 2001, 
and August 2003 rating decisions and an August 2003 statement 
of the case (SOC) and August 2006 supplemental statement of 
the case (SSOC) informed the veteran of the applicable laws 
and regulations relevant to determining the 10 percent rating 
and effective date.  For these reasons, the Board concludes 
that VA has met its duty to assist the veteran in this case.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  


Analysis

The veteran's service-connected postoperative scar residuals 
of pilonidal cystectomy is currently rated as 10 percent 
disabling, effective from May 19, 1999, the date of the 
original claim.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. Part 4 (2006).  Separate rating codes 
identify the various disabilities.  38 C.F.R. Part 4 (2006).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2006).

In this case, as the veteran has perfected an appeal as to 
the initial rating assigned for the service-connected 
postoperative residuals of pilonidal cyst, the Board has 
characterized this issue in accordance with the decision in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from 
original awards are not to be construed as claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of service 
connection.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

In this regard, the Board reviewed private medical records 
dated since 1970.  The evidence reflects a history of 
pilonidal surgery with no evidence of recurrent pilonidal 
cysts noted in August 1989.  Multiple surgical removals of 
basal cell carcinomas of the face, left upper arm, lower leg, 
left shoulder, back, and left foot were shown in 1991 and 
1992.  Well-healed surgical scars of basal cell tumors of the 
right thigh and leg were noted in November 1993.  A papilloma 
(skin tag) around the right axilla (armpit) was noted in 
April 1999.

On VA scars examination in October 2001, it was noted that 
the veteran developed pilonidal cysts in service from 1954 to 
1956.  He underwent surgery in November 1957 and had 
difficulty healing.  He reported no pain or recurrent 
draining at the pilonidal sinus.  He noted occasional 
itchiness that was alleviated with pad application.  Physical 
examination revealed a 16-centimeter (cm) by 5-millimeter 
(mm) scar in the sacrum that was noted to be smooth, well 
healed, non-tender, and non-adherent.  There was no evidence 
of ulceration, breakdown, elevation, or depression of the 
scar.  Mild irritation between the buttocks was noted with no 
inflammation, edema, disfigurement, or keloid formation.  

The Board reviewed VA treatment records dated since 2003.  
These records reflect complaints of itchy rash at the 
pilonidal cyst site for a 4-year period.  Mild erythema and 
splitting of the skin in the superior crease of the buttocks 
was noted.  Interiginous candidiasis was diagnosed and the 
veteran was prescribed nystatin powder.  In January 2006, 
continued use of nystatin cream for rashes from old pilonidal 
cyst scar was noted.  

On VA scars examination in July 2006, the veteran reported 
itchiness and pain in the area of the pilonidal cyst.  He was 
told by his doctors that the pilonidal cyst area could be 
surgically excised to relieve his discomfort.  On physical 
examination, there was a 15-cm excision scar in the natal 
cleft, midline posteriorly at L5-S1.  Generally, the scar was 
noted to be well healed.  In two small areas, measuring 0.5-
cm by 0.2-cm, the scar was noted to be slightly open with a 
pink granular base and was tender to palpation.  Distally, 
the scar was attached by fibrous tissue but not firmly 
attached to the coccyx and distal sacrum.  Proximally, the 
scar was not attached to the underlying bone.  The scar was 
slightly depressed and hypopigmented through some of the 
natal cleft but no drainage was observed from the scar site.  
The examiner noted no specific soft tissue defect beneath the 
scar and indicated that the skin was not indurated or 
inflexible.  The examiner's assessment was status post 
excision of pilonidal cyst with unstable scar.  

On VA skin diseases examination in July 2006, the examiner 
did not report any findings with regard to postoperative 
residuals of pilonidal cyst removal.  The only findings were 
related to extensive scarring from basal cell carcinomas of 
the face, back, arm, torso, and lower extremities, likely due 
to environmental sun exposure in 
service.  

Prior to August 30, 2002, scars, in pertinent part, were 
evaluated as following: a maximum 10 percent evaluation was 
warranted for superficial scars that were poorly nourished 
with repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Code 
(DC) 7803.  A maximum 10 percent evaluation was warranted for 
superficial scars that were tender and painful on objective 
demonstration, under DC 7804.  Scars could also be evaluated 
for limitation of function of the part affected.  DC 7805.

The Board takes note of the amended criteria for rating the 
skin, which took effect on August 30, 2002. See 67 Fed. Reg. 
49,596 (July 31, 2002).  The new criteria provide for 
assignment of a maximum 10 percent evaluation for scars, 
other than on the head, face or neck, that are superficial 
and do not cause limited motion, and cover an area of 144 
square inches or greater; for superficial unstable scar 
(characterized by a frequent loss of skin covering the scar); 
or a superficial scar that is painful on examination.  38 
C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804.  A rating 
in excess of 10 percent is warranted for scars, other than on 
the head, face or neck, where such are deep or cause limited 
motion in an area exceeding twelve square inches. DC 7801.  
Otherwise, scars will continue to be rated on the limitation 
of motion of the affected part.  DC 7805.

The Board notes that, as to the veteran's condition, there is 
no significant difference between the old and the revised 
regulations for rating skin scars. The veteran has also been 
provided the revised rating criteria.  Thus, the Board finds 
that we may proceed with a decision on the merits of this 
appeal, with consideration of the original and revised 
regulations, without prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-394 (1993).

The Board has reviewed the claim under both the new and old 
regulations for rating skin disorders and finds that the 
preponderance of the evidence is against the assignment of an 
evaluation higher than 10 percent for the veteran's service-
connected postoperative residual scar from pilonidal 
cystectomy.

In order for a higher rating to be assigned under the old or 
new criteria, under Diagnostic Code 7805, there would have to 
be a showing that the scar limited the function of the part 
affected.  There is however, no competent medical evidence of 
record to show that any scar of the natal cleft affects the 
functioning of the veteran's low back.  

On VA examination in October 2001, the examiner noted the 
natal cleft scar was smooth, well healed, non-tender, and 
non-adherent.  There was no evidence of ulceration, 
breakdown, depression, or elevation of the scar.  Mild 
irritation of the buttocks was observed without evidence of 
disfigurement, edema, inflammation, or keloid formation.  

On the most recent VA examination in July 2006, the examiner 
noted two slightly open and tender portions of the scar that 
were without drainage.  Generally, the scar was noted to be 
well healed and without any specific soft tissue defect.  

While the veteran has problems with rash formation, pain, and 
itchiness, these symptoms have not been shown to result in 
ulceration or recurrent infection and are contemplated in the 
existing 10 percent evaluation.  

In addition, under the new criteria a higher rating could be 
assigned under DC 7801, which provides for a disability 
rating higher than 10 percent for a scar, other than on the 
head, face or neck, that is deep or creates limited motion, 
and consists of an area or areas exceeding 12 square inches.  
However, the competent medical evidence of record shows that 
the postoperative pilonidal cyst scar is generally well 
healed, does not result in functional impairment, and does 
not exceed 12 square inches.  Thus, the size and nature of 
the postoperative scar fails to qualify the veteran for a 
higher rating under Diagnostic Code 7801.

Therefore, absent objective greater manifestations of 
disability attributable to the service-connected 
postoperative scar from pilonidal cystectomy, an evaluation 
in excess of 10 percent under the regulations in effect prior 
to, as well as after August 30, 2002, is not warranted.  

There is no other alternative diagnostic code under 38 C.F.R. 
§ 4.118 that could apply to the veteran's scar.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).

Considering all the evidence, the Board finds that the 
symptomatology referable to the veteran's skin disorder does 
not more nearly approximate the criteria for a rating in 
excess of 10 percent under either the old or new criteria.  
38 C.F.R. § 4.25, 4.118.

The Board has taken into account the veteran's assertions; 
however, he is not competent to provide an opinion requiring 
medical knowledge, such as a diagnosis or etiology of a 
current disability.  Espiritu, 2 Vet. App. 492 (1992).  
Therefore, the contentions of the veteran are not probative 
evidence that the veteran's current disability is manifested 
in disability that approximates an initial rating higher than 
10 percent.

The veteran is currently in receipt of a 10 percent 
disability rating for postoperative scar residuals of 
pilonidal cyst removal, under 38 C.F.R. § 4.118, Diagnostic 
Codes 7802-7803.  A 10 percent disability rating is the 
maximum evaluation awarded under 38 C.F.R. § 4.118, 
Diagnostic Code 7802-7803 prior to August 30, 2002, and 
effective August 30, 2002.  

Under these circumstances, the claim for an increased rating 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 
Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an increased disability rating for 
postoperative scar residuals of pilonidal cyst removal, 
currently evaluated as 10 percent disabling, is denied


____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


